Citation Nr: 1527910	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a right heel spur.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.  In June 2015, the Veteran submitted additional evidence consisting of a June 2015 VA audiological assessment and a statement in support of his claim without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With regard to the Veteran's claim for a higher initial rating for bilateral hearing loss, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his such disability.  In this regard, the Board observes that he was last examined by VA in September 2009, at which time, audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
75
90
100
76
LEFT
25
50
75
100
62

Speech recognition performed with the Maryland CNC test revealed speech discrimination of 72 percent in the right ear and 100 percent in the left ear.  

Subsequently, the Veteran testified in April 2015 that his hearing loss has increased in severity.  He also submitted a June 2015 audiological assessment, at which time, audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
65
80
105+
105+
91
LEFT
45
70
75
90
78

Speech recognition performed with the NU-6 test revealed speech discrimination of 16 percent in the right ear and 52 percent in the left ear.  The comments section of the assessment indicates that the hearing test is not adequate for rating purposes.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  See 38 C.F.R. § 4.85.  For the speech discrimination portion, 38 C.F.R. § 4.85 specifically requires use of the Maryland CNC word list.  In this regard, although the June 2015 audiological assessment suggests that the Veteran's hearing loss may have increased in severity since the September 2009 examination, the report indicates that speech discrimination was determined using the Northwestern University Auditory Test No.6 (NU-6) word list and was noted to be inadequate for rating purposes.   

Nonetheless, as the evidence suggests that the Veteran's bilateral hearing loss symptomatology may have increased in severity since the September 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, to include any impact on his employment.  

With regard to the Veteran's claim for service connection for a right heel spur, he contends that he fractured both his right and left heel while stationed at Fort Benning and was given heel pads to wear in both his shoes.  In this regard, his spouse also testified that she recalled that he had problems with both heels during his military service.  The Veteran's service treatment records (STR) contain a July 1967 entry reporting medical treatment for left heel pain consisting of light duty, double heel pads, and ice and elevation.  The Veteran was afforded an examination of both heels in September 2009 and was diagnosed with heel spurs in both the right and left feet.  No opinion on the etiology of the heel spurs was given at that time.

In December 2009, the AOJ requested a medical opinion on the etiology of the left heel spur only and the examiner opined that the current left heel spur was more likely than not due to the left os calcis stress fracture noted in the Veteran's STRs.  As such, service connection for left heel spur was granted in the February 2010 rating decision.  However, the etiology of the right heel spur was not addressed in this opinion.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, given the aforementioned unaddressed matter, coupled with the Veteran's assertions that both heels were injured in service, an opinion addressing the etiology of the diagnosed right heel spur is necessary to adjudicate this appeal.

Finally, so as to ensure a complete record, the Veteran should also be given an opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his claims.  In this regard, the Veteran testified to receiving private treatment for his right heel disorder and indicated in a June 2015 statement that such was provided by Drs. Nutall and Mashburn.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from June 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his bilateral hearing loss and right heel condition, to include Drs. Nutall and Mashburn.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from June 2009 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include any impact on his employment.  A rationale for any opinion expressed should be provided.

3. After obtaining any outstanding treatment records obtain an addendum opinion addressing the etiology of the Veteran's diagnosed right heel disorder. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current right heel disorder is related to his service, to include his description of injuring his right heel in the same manner that he injured his left heel.

The examiner must provide a complete rationale of any opinion offered that includes reference to the medical evidence of record and the Veteran's and his spouse's lay statements regarding his right heel disorder.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




